                       Case 4:20-cv-03709 Document 22-9 Filed on 11/01/20 in TXSD Page 1 of 5
Harris County OKs $17M to add polls, voting hours and drive-thru balloting for November election - HoustonChronicle.com        10/17/20, 8:15 PM




        POLITICS // HOUSTON POLITICS



        Harris County OKs
        $17M to add polls,
        voting hours and
        drive-thru balloting
        for November
        election
        Zach Despart        Aug. 25, 2020   Updated: Aug. 26, 2020 1:13 p.m.




        Allison Aungier, an election clerk, le!, works behind a plastic barrier at her desk wearing a face mask, face shield
        and gloves as she checks in voters at the Metropolitan Multi-Service Center, 1475 West Gray, Friday, July 10,
        2020, in Houston.
        Photo: Melissa Phillip, Houston Chronicle / Sta" photographer


        Harris County voters this November will have more time and more than a hundred
        additional places to cast ballots in the presidential election, including drive-
        through locations and one day of 24-hour voting, under an expansive plan
        approved by Commissioners Court Tuesday.


        With the additional polling locations, an extra week of early voting and up to
        12,000 election workers, Harris County Clerk Chris Hollins is pledging a smooth


https://www.houstonchronicle.com/politics/houston/article/Harris-County-OKs-17M-to-add-polls-voting-hours-15514804.php               Page 1 of 5


                                                                                Exhibit 9
                       Case 4:20-cv-03709 Document 22-9 Filed on 11/01/20 in TXSD Page 2 of 5
Harris County OKs $17M to add polls, voting hours and drive-thru balloting for November election - HoustonChronicle.com         10/17/20, 8:15 PM



        November election.


         Oncontent
Skip to main a 3-2   vote, the court agreed to spend an additional $17.1 million — all but about
                                                                                                                          e-edition
        $1 million to come from federal CARES Act dollars — to fund Hollins’s ambitious
        election plan. The money is on top of the $12 million the court approved earlier this
        year to expand mail-in voting amid fears that in-person balloting could spread the
        coronavirus during the ongoing pandemic.


        The clerk’s plan includes extended early balloting hours, including multiple nights
        to 10 p.m. and one 24-hour voting session, drive-through options, as well as new
        equipment to process an expected record number of mail ballots.


        “The County Clerk’s office has made it our top priority to ensure a safe, secure,
        accessible, fair and efficient election for the voters of Harris County this
        November,” Hollins told court members. “And to ensure this outcome, our office
        has … executed a robust set of 24 initiatives, many of which were piloted in the July
        primary runoff election.”


        Related Stories




              HOUSTON POLITICS                             HOUSTON


             BY ZACH DESPART, STAFF WRITER                BY ZACH DESPART, STAFF WRITER

             How you can avoid the long                   Harris County joins in
             voting lines around Harris                   recognizing Indigenous
             County                                       Peoples Day




        Hollins’ plan is among the boldest unveiled by a Texas elections administrator to
        improve a voter’s experience and increase turnout in a state with historically low
        participation, said University of Houston political science Professor Brandon
        Rottinghaus.


        “These changes would rocket Harris County to the top of the list as the most
        progressive approach to voting,” Rottinghaus said.


        Rice University political science professor Mark Jones said the plan could
        inadvertently undermine a push by Democrats to expand mail voting for voters
        under 65 during the COVID-19 pandemic.

https://www.houstonchronicle.com/politics/houston/article/Harris-County-OKs-17M-to-add-polls-voting-hours-15514804.php                Page 2 of 5


                                                                     Exhibit 9
                     Case 4:20-cv-03709 Document 22-9 Filed on 11/01/20 in TXSD Page 3 of 5
Harris County OKs $17M to add polls, voting hours and drive-thru balloting for November election - HoustonChronicle.com   10/17/20, 8:15 PM



        “Hollins is making sure that voting in person is safer than going to the grocery
        store,” Jones said. “To the extent to which other county clerks follow his lead, it’s
        more and more difficult to make the case that voting in person represents a risk to
        someone’s health.”


        In previous elections, Harris County operated about 40 early voting and 750
        Election Day sites. The additional funding, Hollins said, will allow the county to
        operate 120 early voting and 808 Election Day locations.


        He estimated 1.7 million voters may turn out, a record in any Harris County
        election and an increase of 361,000 since the 2016 presidential contest.


        A spokeswoman for Hollins did not respond to a request for the total estimated
        cost of the 2020 election.


        The Democratic majority on Commissioners Court approved the new funding on a
        party line vote, with the two Republican members opposed. Precinct 4
        Commissioner Jack Cagle noted the county clerk plans to spend far more money
        on this election than in past presidential years, including $3.2 million in 2012 and
        $4.1 million in 2016.


        Precinct 3 Commissioner Steve Radack pointed out that the heavily Democratic
        Precinct 1 is slated to host at least 20 percent more Election Day voting locations
        than other precincts.


        “I find these numbers to be disturbing to be weighted the way it is,” Radack said.


        Lillie Schecter, the Harris County Democratic Party chairwoman, praised the
        clerk’s office for making voting “as accessible as possible.”


        Harris County Republican Party Chairman Keith Nielsen said the CARES Act
        funding would have been better spent on direct aid to businesses and residents
        harmed by the pandemic. He also said it was unwise for Hollins, an inexperienced
        clerk, to try to implement so many new initiatives in such an important election.


        “In the midst of all that we have to cope with, it just seems like we’re making a
        worse situation, as far as what voters understand and how they understand where
        to go vote,” Nielsen said.


        Hollins said his office clustered voting sites near where residents work and attend
        school, placing a disproportionate number inside Precinct 1, which includes much
        of the city of Houston. Since last year, county residents have been able to vote at
        any location, rather than their assigned precinct, former county clerk Diane


https://www.houstonchronicle.com/politics/houston/article/Harris-County-OKs-17M-to-add-polls-voting-hours-15514804.php          Page 3 of 5


                                                                   Exhibit 9
                     Case 4:20-cv-03709 Document 22-9 Filed on 11/01/20 in TXSD Page 4 of 5
Harris County OKs $17M to add polls, voting hours and drive-thru balloting for November election - HoustonChronicle.com   10/17/20, 8:15 PM



        Trautman’s signature initiative.


        County clerks of both political parties have struggled to run hiccup-free elections,
        owing to Harris County’s size and status as the third-most populous in the United
        States.


        This fall brings additional challenges, namely the COVID-19 pandemic that has
        upended daily life and required people to avoid unnecessary contact with others.


        Texans also no longer have the option to vote straight tickets, which the
        Legislature abolished after the 2018 general election. Seventy-six percent of Harris
        County voters punched a straight ticket that year, a far quicker method than
        individually choosing a candidate in each race.


        This change, along with the need to enforce social distancing at polling sites, could
        cause long lines without a significant increase in locations to cast ballots, Hollins
        said.


        Securing funding for polling locations and staff is one obstacle; finding sites to host
        them is another. Hollins said the county caught a break when Houston
        Independent School District decided to hold classes virtually, allowing the clerk’s
        office to reserve classrooms and gymnasiums.


        “If all districts that touch Harris County are able to do that, we’d have much better
        access… for voting on Election Day,” Hollins said.


        The clerk’s office plans to open a massive voting center at NRG Arena, and also will
        move its vote-counting headquarters there. Hollins said the Toyota Center also has
        volunteered its cavernous facility for voting, a well-known location he hoped
        would prove popular.


        Hollins, who was appointed to the job in May, has never run an election of this size,
        though he successfully administered the low-turnout July primary runoff. He is
        keen to avoid the blunders of his predecessors, including delayed results during
        last year’s mayoral election and hourslong voting lines in the March primaries.


        This year’s presidential election is the last contest that will be the responsibility of
        the Harris County clerk. Commissioners Court last month created an independent
        elections administration office to take over the role, a move most major Texas
        counties have already made.


        The first day of early voting is Oct. 13.




https://www.houstonchronicle.com/politics/houston/article/Harris-County-OKs-17M-to-add-polls-voting-hours-15514804.php          Page 4 of 5


                                                                   Exhibit 9
                              Case 4:20-cv-03709 Document 22-9 Filed on 11/01/20 in TXSD Page 5 of 5
Harris County OKs $17M to add polls, voting hours and drive-thru balloting for November election - HoustonChronicle.com                                             10/17/20, 8:15 PM



        zach.despart@chron.com



        Sign up for the Texas Take newsletter
        Get in-depth political news and analysis from a source you can trust.


            Enter your email                                                                                                                   SIGN UP

        By subscribing, you agree to our Terms of use and acknowledge that your information will be used as described in our Privacy Policy.


                                                                                                                                                    RETURN TO TOP

                                                                         ABOUT


                                                                         Our Company


                                                                         Newspaper Delivery Safety Procedures


                                                                         Privacy Notice


                                                                         Your California Privacy Rights


                                                                         Interest Based Ads


                                                                         Terms of Use


                                                                         Advertising


                                                                         Careers

                                                                         CONTACT


                                                                         Subscribe


                                                                         e-Edition


                                                                         Archives


                                                                         Customer Service


                                                                         Frequently Asked Questions


                                                                         Newsroom Contacts
    H EAR   s T newspapers

    ©2020 Hearst




https://www.houstonchronicle.com/politics/houston/article/Harris-County-OKs-17M-to-add-polls-voting-hours-15514804.php                                                    Page 5 of 5


                                                                                                               Exhibit 9
